                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                            DOCKET NO. 5:18CV191-GCM

 PAMELA ANN WARD,                                          )
                                                           )
                          Plaintiff,                       )
                                                           )
 Vs.                                                       )                  ORDER
                                                           )
 ANDREW SAUL, Commissioner of Social                       )
 Security,                                                 )
                                                           )
                      Defendant.                           )



       THIS MATTER is before the Court upon Plaintiff’s Motion for Summary Judgment (Doc.

No. 11) and Commissioner’s Motion for Summary Judgment (Doc. No. 14). Having carefully

considered such motions and reviewed the pleadings, the court enters the following findings,

conclusions, and Order.

                                 FINDINGS AND CONCLUSIONS

I.     Administrative History

       Plaintiff filed an application for a period of disability, Disability Insurance Benefits, and

Supplemental Security Income in September 2015, initially alleging a disability onset date of

May 1, 2013. She later amended her alleged onset date to October 29, 2013. Plaintiff’s claim was

denied both initially and on reconsideration. Thereafter, Plaintiff requested and was granted a

hearing before an administrative law judge (“ALJ”). After a hearing, the ALJ issued a decision

which was unfavorable to Plaintiff. The Appeals Council denied review, making the ALJ’s

decision the final decision of the Commissioner of Social Security (“Commissioner”).

       Thereafter, Plaintiff timely filed this action, seeking judicial review of the ALJ’s


                                                     1
decision.

II.     Factual Background

        In her decision, the ALJ first determined that Plaintiff has not engaged in substantial

gainful activity since her amended alleged onset date (Tr. 17). At the second step, the ALJ

concluded that Plaintiff has the following severe impairments: degenerative disc disease of the

cervical spine, Hashimoto’s thyroid, bipolar disorder, anxiety, depression, back arthralgia,

probable carpal tunnel syndrome, asthma with tobacco use disorder, and obesity. (Tr. 17). At the

third step, the ALJ found that the Plaintiff did not have an impairment or combination of

impairments that meet or medically equal the severity of one of the listed impairments in 20

C.F.R. § 404, Subpart P, Appendix 1. (Tr. 18). However, in reaching this determination the ALJ

did find that Plaintiff has moderate limitations with regard to concentration, persistence, or pace.

(Tr. 19).

        The ALJ then found that Plaintiff has residual functional capacity (RFC) to perform

medium work with the following limitations:

        except [Plaintiff] must avoid concentrated exposure to fumes, dusts, gases, areas of
        poor ventilation and extremes of cold; she retains the capacity to perform simple,
        routine, repetitive tasks; the [Plaintiff] may have no contact with the public, and
        only occasional contact with co-workers and supervisors; she may only adapt to
        routine workplace changes; the [Plaintiff] may frequently handle and finger; she
        may frequently reach overhead; and [Plaintiff] may never drive an automobile for
        completion of job tasks.

(Tr. 20). As a result, the ALJ found in the fourth step that Plaintiff is unable to perform any past

relevant work. (Tr. 28). However, at the fifth step, the ALJ concluded that there are jobs that

exist in significant numbers in the national economy that Plaintiff can perform, including

assembler, stock clerk, and janitor. (Tr. 29). Accordingly, the ALJ found that Plaintiff is not

disabled under the Act.



                                                     2
III.   Standard of Review

       The only issues on review are whether the Commissioner applied the correct legal

standards and whether the Commissioner’s decision is supported by substantial evidence.

Richardson v. Perales, 402 U.S. 389, 390 (1971); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990). Review by a federal court is not de novo, Smith v. Schwieker, 795 F.2d 343, 345 (4th

Cir. 1986); rather, inquiry is limited to whether there was “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion,” Richardson, 402 U.S. at 400.

Even if the undersigned were to find that a preponderance of the evidence weighed against the

Commissioner’s decision, the Commissioner’s decision would have to be affirmed if supported

by substantial evidence. Hays, 907 F.2d at 1456.

IV.    Discussion

       Plaintiff raises four challenges to the ALJ’s decision: (1) that the ALJ did not ask the VE

whether her testimony conflicted with the DOT and did not resolve apparent conflicts; (2) that

the RFC did not account for Plaintiff’s moderate limitations in concentration, persistence, and

pace; (3) that the ALJ did not properly weigh the medical opinions; and (4) that the ALJ did not

adequately explain her decision. The Court first will address Plaintiff’s second challenge.

       In Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015), the Fourth Circuit “agree[d] with other

circuits that an ALJ does not account ‘for a claimant's limitations in concentration, persistence,

and pace by restricting the hypothetical question to simple, routine tasks or unskilled work.’” 780

F.3d at 638 (quoting Winschel v.Comm'r of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011)

(joining the Third, Seventh, and Eighth Circuits)). “The ability to perform simple tasks differs

from the ability to stay on pace. Only the later limitation would account for a claimant’s

limitation in concentration, persistence or pace.” Id.

                                                     3
       An application of Mascio to the record here shows that the ALJ did not adequately take

into account Plaintiff’s moderate limitations in concentration, persistence, and pace. Restricting

a claimant to a “non-production pace,” “an environment that does not involve assembly line

pace,” or a “low production setting” would sufficiently account for limitations in pace, but no

similar restriction was given here. See, e.g., White v. Colvin, No. 3:14-cv-722, 2016 WL

1123103, at *4 (W.D.N.C. Apr. 21, 2016); Taylor v. Colvin, No. 3:14-cv-510, 2016 WL

1032345, at *7 (W.D.N.C. Mar. 15, 2016).

       Further, even if it an ALJ’s RFC is well-explained and otherwise supported by substantial

evidence, a limitation to simple tasks or instructions cannot “account for a limitation in

concentration, persistence or pace.” Mascio, 780 F.3d at 638. Rather, only if the ALJ found that

the concentration, persistence, or pace limitation does not affect Plaintiff’s ability to work

“would [it] have been appropriate to exclude it from the hypothetical tendered to the vocational

expert.” Id. Here, there is no indication that the ALJ found that Plaintiff’s ability to work was

not impacted by her moderate limitations in concentration, persistence, or pace.

       Thus, the undersigned concludes that this matter should be remanded for a new hearing.

V.     Conclusion

       The undersigned has carefully reviewed the decision of the ALJ and Appeals Council, the

transcript of the proceedings, Plaintiff’s motion and briefs, Commissioner’s responsive

pleadings, and Plaintiff’s assignments of error. Because the ALJ did not properly assess

Plaintiff’s residual functional capacity, the case must be remanded. Accordingly, Plaintiff’s

Motion for Summary Judgment will be granted, the Commissioner’s Motion for Summary

Judgment will be denied, and the decision of the Commissioner will be vacated.




                                                      4
                                                          ORDER

                       IT IS, THEREFORE, ORDERED that

                       (1)   the decision of the Commissioner, denying the relief sought by Plaintiff, is

                             VACATED;

                       (2)   the Plaintiff’s Motion for Summary Judgment (Doc. No. 11) is GRANTED; and

                       (3)   the Commissioner’s Motion for Summary Judgment (Doc. 14) is DENIED; and

                       (4)   the matter is hereby REMANDED for further consideration.



Signed: October 24, 2019




                                                                  5
